Assumpsit brought by the plaintiff to recover the sum of two thousand dollars for the use of the plaintiff’s figures and estimates of the amount of lumber of various kinds upon Township 7, Range 9, Piscataquis County, Maine, in making and closing up sale of said township of land to Joseph G. Ray, — one per cent of the selling price, — and interest. There was also in the declaration the usual common counts. At the conclusion of the evidence the presiding Justice ordered a verdict for the plaintiff for $1974, and the defendant excepted. Exceptions overruled.